GLADNEY, Judge.
This suit is a companion suit to Robert Holder v. Travelers Insurance Company, et al., La.App., 159 So.2d 292.
The petitioner herein is Mrs. Selma Boy-kin Lane, who seeks recovery in damages against Wheeling Pipe Line Company, Inc. and Travelers Insurance Company, arising from the death of her sister, Mrs. Estelle Boykin Marshall, in an automobile collision on U. S. Highway 80 near Arcadia, Louisiana, on December 10, 1960. All essential findings of fact and law are comprehended in the above referred to decision, and govern the instant case.
For the reasons therein stated, the judgment of the lower court is affirmed, at appellant’s ’cost.